Citation Nr: 9931949	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Whether new and material has been submitted sufficient to 
reopen the previously denied claim for entitlement to service 
connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968, and from December 1990 to June 1991.  The evidence of 
record further shows that the veteran served in the Reserves 
from December 1988 to sometime in 1998, when he was found 
unfit for continued duty.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which the RO did not reopen 
the previously denied claim for service connection for a left 
knee disability.

The Board notes that this case was remanded to the RO in June 
1998 for the scheduling of a hearing before a member of the 
Board appearing at the local RO.  The transcript of a hearing 
before the undersigned member of the Board, held in the RO in 
July 1999 is now of record.  Thus, the Board finds that the 
RO has complied with the terms of the Remand.


FINDINGS OF FACT

1.  By a rating decision dated in March 1994, of which the 
veteran was notified in April 1994, the RO denied service 
connection for a left knee disability.

2.  The veteran did not appeal the March 1994 rating 
decision.

3.  A July 1997 VA examination report contains a diagnosis of 
chondromalacia of the left patella; this evidence is not 
cumulative or redundent and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The record does not contain competent evidence of a nexus 
between the currently diagnosed left chondromalacia patella 
and any injury or disease which occurred during the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The RO's March 1994 rating decision denying service 
connection for a left knee condition is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 3.104 (1998).

2.  The claim for entitlement to service connection for a 
left knee disability is reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The claim for entitlement to service connection for left 
chondromalacia patella is not well-grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In this case, the veteran filed a claim for service 
connection for, inter alia, the residuals of injury to his 
left knee in October 1992.  The RO denied this claim in March 
1994.  The veteran did not appeal this decision.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, March 
1994, RO decision is the last prior final decision concerning 
the claim for service connection of a left knee disability.  
To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the March 1994 decision with regard 
to the veteran's claim for service connection for a left knee 
disability includes the report of a July 1997 VA examination 
in which the examiner diagnosed chondromalacia of the left 
patella.  These records were not considered in the previous 
denial.  In addition, these findings evidence a left knee 
disability not previously diagnosed.  As such, this evidence 
is both new and material.

At the time of the previous, March 1994, denial, the medical 
evidence of record did not reflect that the veteran exhibited 
a current left knee disability.  Thus, the July 1997 VA 
examination report showing the veteran now has a left knee 
disability, described as left chondromalacia patella, is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  Thus, the Board 
concludes that the additional evidence constitutes new and 
material evidence sufficient to reopen the claim for a left 
knee disability.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); Winters, 
supra.

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for left knee chondromalacia patella, claimed as a left 
knee disability, is well-grounded.  See Hodge and Winters, 
supra.  The Board will discuss this in the following section.

II.  Service Connection for Left Knee Chondromalacia Patella

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran has stated and, in July 1999, testified before 
the undersigned member of the Board that his currently 
diagnosed left chondromalacia patella is the result of an 
injury he sustained while on active duty in the Persian Gulf.  
To this end, he has presented competent medical evidence that 
he has been diagnosed with a left knee disability, described 
in the July 1997 VA examination report as chondromalacia of 
the left patella.  In addition, the Board notes that the 
veteran's testimony concerning the inservice incident in 
which he injured his left knee is sufficient for the purposes 
of well-grounding his claim.  However, the veteran has not 
presented competent medical evidence of a nexus between his 
currently diagnosed left knee disability and this inservice 
injury-or any other injury or disease sustained on active 
duty.

The veteran argues, and service medical records establish, 
that he was injured in an incident involving the accidental 
firing of a missile while he was on active duty in the 
Persian Gulf.  The veteran was performing maintenance on an 
aircraft while another mechanic was working on a plane 
directly behind him.  The other mechanic accidentally 
discharged a missile from the other plane's missile bay.  The 
blast from the discharge threw the veteran some 100 feet in 
the air.  He testified that he injured his knee in this 
incident.  Service medical records dated in January 1991 show 
that he did report for treatment after being thrown 
approximately 125 feet when a ground Maverick missile was 
fired.  He reported that he landed on his abdomen and 
complained of diffuse cervical and lumbo-sacral spine pain.  
The examiner noted an impression of mild lumbo-sacral spasm, 
but recorded no findings or diagnoses concerning the knees.  
In addition, an entry dated in March 1991 shows that the 
veteran presented with complaints of left knee pain and 
reported a history of left knee injury occurring a year 
prior, during a period of active duty.  The examiner found no 
effusion or ligamentous instability, but noted tenderness at 
the insertion of the patellar tendon and upon compression of 
the patella.  The examiner prescribed non-steroidal anti-
inflammatory medication and follow-up care, and recorded an 
assessment of left knee patellar-femoral syndrome.  Finally, 
the veteran's report of medical examination at discharge, 
dated in May 1991, shows that he presented with complaints of 
pain and swelling in the left knee.  He reported injuring his 
knees, again, in a fall during volleyball in early March.  He 
also reported a 1989 knee injury, again during a period of 
active duty.  The report shows an assessment of left patello-
femoral pain.

Notwithstanding, the Board notes that the veteran underwent 
VA examination in November 1992, and that no left knee 
disability was then found.  Specifically, the report shows 
that the veteran continued to complain of left knee pain.  
However, the examiner found the veteran's musculoskeletal 
system to be normal, and observed him to squat down freely 
and to exhibit erect posture.  In addition, the examiner 
noted no abnormalities in carriage or gait.  Concerning the 
knees, the examiner noted, specifically, that both measured 
15 inches in circumference, that both kneecaps were freely 
moveable, and that range of motion measured zero to 140 
degrees, bilaterally.  Results of X-rays taken in conjunction 
with the examination evidence a normal left knee without 
effusion, and without osseous or joint-space abnormality.  
The examiner diagnosed no evidence of pain in the knee.  The 
report reflects no other diagnoses or findings concerning the 
left knee.

The veteran has testified that his symptoms are the same as 
he experienced following the missile incident on active duty 
in 1991, and that he has experienced them continuously until 
the present.  However, the medical evidence of record does 
not concur.  It is not until July 1997-more than six years 
following the veteran's discharge from active service-that 
the medical evidence of record reveals complaints of left 
knee pain and a diagnosis of a left knee condition.  
Moreover, VA and reserve service medical records of treatment 
show no complaints of, treatment for, or findings concerning 
the veteran's knees until July 1997-again, more than six 
years after the veteran's discharge from active service-when 
the veteran reported complaints of knee pain in a report of 
periodic medical history.  The report reflects that the 
examiner noted no abnormalities, defects, diagnoses, or any 
other findings concerning the knee.  Finally, the Board notes 
that the veteran testified in July 1999 that he first sought 
treatment for his left knee in 1995-which is four years 
following his discharge from active service.  And, while he 
testified that he must wear a brace for his left knee 
disability, he stated that it was first prescribed in 1997.  
VA and reserve service medical records corroborate this 
testimony, showing that until April 1996 the veteran 
professed no medical defect, disease, or disability 
disqualifying him from full military duty other than that for 
which he was receiving VA disability benefits.  At this time 
the only disability for which the veteran was receiving 
benefits for was his service-connected Post-Traumatic Stress 
Disorder.

In his July 1999 hearing before the undersigned member of the 
Board, the veteran submitted additional evidence, with the 
appropriate waiver required under 38 C.F.R. § 20.1304 (1998).  
This evidence includes line of duty findings and medical 
evaluation board (MEB) findings dated from March 1998 to May 
1999.  These documents concern the accidental firing of the 
missile in which the veteran avers he injured his left knee, 
and references left knee pain.  Specifically, the March 1998 
MEB reports a history, as given by the veteran, of left knee 
pain since the explosion.  The February 1999 clinical resume 
also notes complaints of persisting and aggravating joint 
pain related to chondromalacia and walking.  Finally, the 
November 1998 line of duty determination itself states

From this incident, [the veteran] 
suffered some hearing loss, left knee 
pain, and low back pain.

The veteran points to these documents as evidence 
establishing a nexus between the inservice accidental missile 
firing and his currently diagnosed left chondromalacia 
patella.  However, the Board notes these statements are less 
than dispositive.

First, in the case of the MEB and clinical resume, the Board 
notes that the physicians conducting the MEB and clinical 
resume examination do not state anywhere that the left knee 
disability is the result of injuries sustained in the missile 
incident.  Moreover, the Board notes that both reports 
contain a history as given by the veteran.  Neither examiner 
notes that they have reviewed the veteran's service medical 
records, nor do they present clinical findings or evidence to 
support such a conclusion.  Therefore, these findings cannot 
constitute the medical evidence required to establish a 
causal nexus between the veteran's currently diagnosed left 
knee disability and any inservice injury or disease.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ("a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise").  Moreover, neither 
report reflects a diagnosis of a left knee disability.  
Rather, the thrust of these reports is to determine whether 
or not the veteran exhibits PTSD which is related to this 
missile incident, whether or not this psychiatric condition 
was incurred in the line of duty, and whether or not this 
psychiatric condition renders him unfit for continued duty.  
The May 1999 physical evaluation board's (PEB) conclusion 
buttresses this interpretation.  It lists PTSD as the 
diagnosis-incurred in the line of duty and rendering the 
veteran unfit for continued duty.  Left patella 
chondromalacia is listed as a condition that could render the 
veteran unfit, but no determinations are offered concerning 
whether or not this disability was incurred in the line of 
duty or has rendered the veteran unable to continue further 
duty.

Second, in the case of the line of duty finding, the 
individual opining that the veteran's left knee pain derives 
from the missile incident is not a physician.  Rather, she is 
an assistant staff judge advocate.  As such, she is not 
qualified to make a medical determination, or to proffer a 
medical opinion as to the cause of the veteran's currently 
manifested left knee disability.  Therefore, her opinion is 
not probative.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran has averred that the symptoms he experiences now 
are the same as those he experienced in service.  He argues, 
in essence, that these statements, in the alternative, 
provide evidence of continuity of symptomatology.  Yet, the 
Board notes that competent medical evidence is still required 
to etiologically relate the veteran's current left knee 
disability to his post-service left knee complaints.  Savage 
v. Gober, 10 Vet. App. 489 (1997) (notwithstanding the 
appellant's showing of post-service continuity of 
symptomatology and "noting" during service with respect to 
both hip and back conditions, medical expertise is required 
to relate the appellant's present arthritis etiologically to 
his post-service symptoms).

The record is bereft of any medical evidence linking the 
veteran's current left chondromalacia patella to disease or 
injury during his active service.

The veteran has presented his own statements regarding the 
cause of his left knee disability.  In addition, the 
assistant staff judge advocate has presented her opinion as 
to the source of the veteran's left knee disability.  
However, the record does not show that he or the assistant 
staff judge advocate is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his left knee disability or its 
etiologic relationship to service.  Consequently, these 
statements are credible concerning the veteran's subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purposes of showing a 
nexus between current complaints and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet. App. 91 (1993).

As the veteran has presented no competent evidence of a nexus 
between his left knee disability and disease or injury during 
his active service, his claim for service connection for left 
chondromalacia patella is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Caluza, 7 Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statement of the case, which informed the 
veteran of the reasons his claims had been denied.  By this 
decision, the Board further advises the veteran of the 
evidence he must submit in order to make his claim well-
grounded.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  


ORDER

The claim for service connection for a left knee disability 
is reopened.  Service connection for left chondromalacia 
patella, claimed as a left knee disability, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

